Citation Nr: 1636983	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to an effective date earlier than August 29, 2003 for the grant of a separate compensable rating for radiculopathy, left lower extremity as secondary to the service connected disability of the back. 

5.  Entitlement to an effective date earlier than August 29, 2003 for the grant of a separate compensable rating for radiculopathy, right lower extremity as secondary to the service connected disability of the back.


REPRESENTATION

Appellant represented by:	Marcia Moellring, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded by the Board for further development in December 2007 and December 2008.  

In August 2009, the Veteran's claim for entitlement to a rating higher than 40 percent for the service connected residuals of compression fracture L1 and L2 with degenerative changes and biconcave deformities was denied.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2010 Order, the Court granted the joint motion for remand and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

This case was again remanded in March 2011.  

In June 2015, the Veteran's claims for entitlement to diabetes mellitus, type II, hypertension and erectile dysfunction; and entitlement to an effective date earlier than August 29, 2003 for the grant of a separate compensable rating for radiculopathy, left and right lower extremity as secondary to the service connected disability of the back were denied.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2016 Order, the Court granted the joint motion for remand and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  Other issues decided in that Board decision were not appealed.

The issues of entitlement to service connection for diabetes mellitus, type II, hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

While there were some complaints concerning the right thigh, the clinical evidence did not confirm the presence of radiculopathy prior to August 29, 2003 as to either thigh.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 29, 2003 for a separate rating for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than August 29, 2003, for a separate rating for radiculopathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2002, October 2004, January 2008, December 2010, and August 2011, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim decided herein.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

The Veteran appeals the denial of an effective date earlier than August 29, 2003 for the grant of service connection of radiculopathy, right and left lower extremity (also claimed as nerve damage in the legs) as secondary to the service connected disability of residuals of fracture, compression, L1 and L2 with degenerative changes and biconcave deformities.  After review of the evidence, the Board finds against the claim.  

Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Here, the evidence shows that on October 15, 2001 the Veteran filed a claim for an increased rating for his back disability.  In a January 2013 rating decision, service connection for radiculopathy of the left and right lower extremities was granted.  A 20 percent disability rating was assigned, effective August 29, 2003 which is the date that chronic bilaterally lower lumbar radiculopathies were diagnosed.  There is no basis for an effective date earlier than August 29, 2003 under the facts or the law.

To that end, while there were some complaints concerning the lower extremities prior to August 29, 2003, the clinical evidence did not affirmatively confirm the presence of radiculopathy until August 29, 2003.  In May 2002, the Veteran denied numbness and tingling but reported weakness and some decreased muscle tone of the right lower extremity.  In August 2002, he reported numbness down his back and right leg.  A November 2002 VA treatment record noted lower extremity tingling that was increasing in severity.  A diagnosis of lower extremity radiculopathy was not given during those examinations.  It is further noted that in January 2003 Dr. P found that the Veteran's examination results were consistent with what is electrophysiological terms relatively mild left greater than right L 2, 3, and 4 bilateral radiculopathies.  The Board notes, however, that while Dr. P noted that the examination results were consistent with bilateral radiculopathies, a definitive diagnosis and/or assessment of such was not made at that time.  Furthermore, in a subsequent examination days later, Dr. R noted that while the report of the neurologist Dr. P was overall thorough his overall physical examination showed no clear objective findings.  Dr. R found that electro-diagnostic testing showed normal nerve conduction testing at L4 5 and L5 S1 nerve root levels.  He also noted that the study was unimpressive for active denervation potentials.  

As shown by the evidence, the effective date assigned is the date of the examination which first demonstrated clinically that there was confirmed radiculopathy of the right and left lower extremity.  Further, it was not until the change in criteria in September 2002 that a separate rating could be assigned.  Prior to that, the neurological ratings were considered in the 60 percent rating for disc syndrome.  Prior to the change in regulations, findings of ratable neurological impairment were not demonstrated.  Those findings were first evidenced in the August 2003 examination.  The more probative evidence demonstrates that, despite some complaints, objective evidence of a ratable neurological condition was not shown as to either extremity prior to August 29, 2003.  As such, an earlier effective date is not warranted.


ORDER

An effective date earlier than August 29, 2003, for the assignment of a separate rating for radiculopathy of the right lower extremity is denied.

An effective date earlier than August 29, 2003, for the assignment of a separate rating for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran appeals the denial of service connection for diabetes mellitus.  He also appeals the denial of service connection for hypertension and erectile dysfunction which he claims as secondary to his diabetes mellitus.  The Veteran's DD 214 shows he had Foreign Service in Thailand.  He claims he exposure to herbicides during this time.  According to the Veteran, he was a construction machine operator with the 809th Engineer Battalion Construction Company at Camp Charn Sintrope in Phanom Sarakham, which was located seventy-to-eighty miles outside of Bangkok.  As part of his daily duties, he claims that he traveled to an asphalt plant that was an eighth of a mile outside the base-perimeter of the camp.  

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when a Veteran alleges exposure to herbicides in Thailand.  Although a December 2011 Center for Unit Records and Research (CURR) response indicated that the 809th Engineer Battalion was stationed in Bangkok, it was unable to document the spraying, testing, transporting, storage, and usage of Agent Orange in Bangkok, Thailand during the relevant time frame.  The Board notes, however, that the Veteran also alleges that he performed daily duties that were 70 to 80 miles outside of Bangkok.  As this claim has not been substantiated, the Board finds that a remand is warranted for further development of the claim, given the Court's direction in this case.

The Board also finds that the outcome of the claim for entitlement to service connection for diabetes mellitus type II may affect the outcome of the claims for entitlement to service connection for hypertension and erectile dysfunction.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, these issues are also remanded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all steps necessary to determine whether the Veteran was exposed to herbicides during his service in Thailand.  The development should be in compliance with VA manual provisions.  The Veteran claims that his daily duties caused him travel to an asphalt plant that was an eighth of a mile outside the base-perimeter of Camp Charn Sintrope in Phanom Sarakham (about 80 miles outside of Bangkok).  The AOJ should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested in this area as alleged by the Veteran.  If exposure is not verified by the request to C&P, verification should further be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions and request verification of his exposure to herbicides from JSRRC.  After the development is completed, a formal determination regarding whether or not the Veteran was exposed to herbicides in Thailand must be made of record.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issues of entitlement to service connection for hypertension and erectile dysfunction claimed as secondary to diabetes mellitus type II.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


